Case 2:20-mj-16092-ARM Document 2 Filed 09/23/20 Page 1 of 1 PagelD: 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

UNITED STATES

Vv.

MAG.NO. 9#O- 16099
LATRELL BENNETT

* + © * £

oh OK 2K ok
ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING

In accordance with Fed. R. Crim. P. 43(b)(2) and Standing Order 2020-06, this Court finds:

x That the Defendant (or the Juvenile) has consented to the use of video
teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation
with counsel; and

That the proceeding(s) to be held today cannot be further delayed without serious harm
to the interests of justice, for the following specific reasons:

1. COVID pandemic, 2. Inability to conduct in-person hearing for indefinite period, and
3. Consent of defendant.

Accordingly, the proceeding(s) held on this date may be conducted by:
Video Teleconferencing
L] Teleconferencing. because video teleconferencing is not reasonably available for the
following reason:
[| The Defendant (or the Juvenile) is detained at a facility lacking video

teleconferencing capability.

[ Other:

Date: abil ne WI. 46; Sex

Honorable Anthony R. Mautone
United States Magistrate Judge
